Citation Nr: 9935096	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1947 to July 
1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  A 
hearing was held before a hearing officer at the RO in 
December 1996, and the hearing officer's decision was entered 
in April 1997.

The appeal was last before the Board in August 1998, at which 
time it was remanded for further development.  In conjunction 
with that development, the RO, in a rating decision entered 
in September 1998, denied the appellant's claim for DIC 
pursuant to 38 U.S.C.A. § 1318.  Following receipt of the 
appellant's related Notice of Disagreement and the issuance 
to the appellant of a Statement of the Case, she submitted a 
related Substantive Appeal in December 1998.  Therefore, the 
DIC issue is included in the present appeal.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not plausible.

2.  The veteran was not in receipt of a total compensation 
rating at the time of his death or during the ten year period 
preceding his death.

3.  At the time of the veteran's death, disablement 
associable with his lone service-connected disability was 
productive of, at most, incapacitation which was slightly 
more than moderate; the record for the ten year period 
preceding the veteran's death in 1996 is not demonstrative of 
entitlement to a pertinent temporal 100 percent rating.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 5107, 
1318 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veteran's death is well grounded.

The official death certificate reflects that the immediate 
cause of the veteran's death, in February 1996, was ischemic 
cardiomyopathy. 

At the time of the veteran's death, service connection was in 
effect for schizophrenic reaction, paranoid type.  

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  In 
addition, to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The appellant asserts that impairment associable with the 
veteran's service-connected psychiatric disability brought 
about the heart disease which occasioned his death in 1996.  
In this regard, service medical records are negative for any 
reference to heart disease.  Subsequent to service, on the 
occasion of the veteran's hospitalization at a VA facility 
(in response to psychiatric problems) in October 1951, a 
blood pressure value of 132/90 was recorded and findings on a 
chest X-ray examination included possible cardiac 
"enlargement".  Ischemic heart disease was initially shown 
(under VA auspices) in the late 1980's.  Approximately two 
months before his death, the veteran was hospitalized for 
several weeks in a VA facility (in December 1995) pursuant to 
a principal diagnosis of congestive heart failure 
exacerbation.

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board would 
initially point out that the veteran's apparently initial 
assessment as having ischemic heart disease, in the late 
1980's, was many years after his period of service, which 
consideration precludes any notion of according presumptive 
service connection therefor.  See 38 U.S.C.A. §§ 1110, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  With respect 
to the blood pressure value of 132/90 which was recorded in 
conjunction with the veteran's period of hospitalization at a 
VA facility in October 1951, during which, in addition, the 
findings on a chest X-ray examination included possible 
cardiac 'enlargement', the Board is of the view, owing to the 
following considerations, that neither is of any etiologic 
bearing on the heart disease which caused the veteran's death 
many years later:  Specifically, even ignoring that such 
findings did not inhere until more than one year after the 
veteran's period of service (and thus the provisions of 
38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.307, 3.309 are 
not implicated), the Board notes that, when he was 
hospitalized at a VA facility in 1961, the veteran's blood 
pressure is shown to have declined sharply, to 102/50.  In 
addition, notwithstanding the suggestion of cardiac 
'enlargement' on the above-addressed the October 1951 VA 
chest X-ray examination, a chest X-ray examination performed 
many years later, for service "[a]nnual" purposes in October 
1969, was interpreted as being negative.  There is, finally, 
no evidence of record documenting any etiological 
relationship between impairment associable with the veteran's 
service-connected psychiatric disability and his fatal heart 
disease.  In view of the foregoing observations, then, and 
inasmuch as heart disease was the lone factor implicated in 
the veteran's death, a plausible claim for service connection 
for the cause thereof is not presented.  Such claim is, 
accordingly, not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's claim for service connection for the cause 
of the veteran's death on a ground different from that of the 
RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the appellant of the elements 
necessary to complete her application for a claim relative to 
such corresponding benefit.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


II.  38 U.S.C.A. § 1318

The Board finds that the appellant's 38 U.S.C.A. § 1318 claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required to comply with 38 U.S.C.A. § 5107(a).

With respect to the appellant's claim of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318, under the law, in 
the context of this issue, the appellant is entitled to 
receive compensation, in the same manner as if the veteran's 
death is service connected, if the veteran had been in 
receipt or entitled to receive compensation at a 100 percent 
rate for a service-connected disability for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b)(1); see also, Green v. Brown, 10 Vet. App. 111, 115 
(1997).    

The appellant contends, in essence, that the veteran 
qualified for a 100 percent disability evaluation, owing to 
impairment related to his service-connected schizophrenic 
reaction, for a period of ten years or more immediately 
preceding his death.  In this regard, the record reflects 
that the veteran's service-connected schizophrenic reaction 
was rated as 70 percent disabling from August 1987 through 
the time of his death in 1996.  However, the Board's perusal 
of the record dating from 1986 (such date demarcating a ten 
year period preceding the veteran's death, the requisite 
duration for which entitlement to a total compensation rating 
must be shown as a condition to any award of the appealed for 
38 U.S.C.A. § 1318 benefit) does not disclose evidence which 
is temporally demonstrative of pertinent total disablement.  
In this regard, a report pertaining to the veteran's 
hospitalization at a VA facility in November 1986 reflects an 
assessment of schizophrenia "by history" only and his 
treating physician further commented that, notwithstanding 
that the veteran "carrie[d]" an assessment of schizophrenia, 
he appeared to in fact have "a characterological problem".  
Thereafter, the findings on VA examinations performed in 
April 1987 and January 1989 reflect (collectively) implicated 
diagnoses of schizophrenia but are, since obtaining less than 
ten years prior to the veteran's death, temporally moot.  In 
any event, on the latter examination, the veteran was 
assigned a score of 52 as being representative of his Global 
Assessment of Functioning (GAF).  Since a slightly higher GAF 
in the range of 55-60 is still indicative of only "moderate" 
pertinent disablement, see Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995), a total compensation rating in accordance 
with the then applicable rating criteria (codified under 
38 C.F.R. § 4.132) would not, at least as of January 1989 
(and thus less than ten years prior to the veteran's death), 
be in order.  In view of the foregoing analysis, then, the 
Board is readily persuaded that entitlement to a total 
compensation rating for the ten year period preceding the 
veteran's death is not shown.  Therefore, entitlement to the 
appealed for 38 U.S.C.A. § 1318 benefit is not established.  




ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death is denied.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

